327 F.2d 982
64-1 USTC  P 9242
Paul W. TILLOTSON, Special Agent, Internal Revenue Service,Petitioner-Appellee,v.Jackson L. BOUGHNER, Respondent-Appellant.
No. 14450.
United States Court of Appeals Seventh Circuit.
Feb. 7, 1964.

William A. Barnett, Chicago, Ill., for appellant.
Frank E. McDonald, U.S. Atty., Chicago, Ill., for appellee.
Before HASTINGS, Chief Judge, and DUFFY and CASTLE, Circuit Judges.
PER CURIAM.


1
The issue before us is the motion of appellee to dismiss the appeal herein on the ground the order appealed from is not a final appeable order under 28 U.S.C. 1291.


2
Tillotson, Special Agent, sought to enforce a summons that was issued to Jackson L. Boughner.  Compliance with the summons was pursuant to 26 U.S.C. 7604(a).  The District Court, by its order dated December 16, 1963, directed Boughner to comply with the summons.  Boughner appealed from that order to this Court.


3
Section 7604(a) gives the District Court jurisdiction 'by appropriate process to compel such attendance, testimony * * *' etc.  Section 7604(b) is a section which gives the District Court power to conduct a hearing and punish for contempt.


4
We have heretofore held that orders to comply with a summons issued by the Internal Revenue Service pursuant to 26 U.S.C. 7604(b) were not final appealable orders.  Jarecki v. Whetstone, 7 Cir., 192 F.2d 121;1 Application of Davis, 7 Cir., 303 F.2d 601.  However, it is apparent from the discussions in those opinions that we distinguished orders under 7604(b) from those under 7604(a).  This distinction was also pointed out by the Ninth Circuit in a discussion of our Jarecki and Davis decisions. D. I. Operating Co. v. United States, 9 Cir., 321 F.2d 586, 588.


5
On January 20, 1964, the United States Supreme Court decided Reisman v. Caplin, 375 U.S. 440, 84 S. Ct. 508, 11 L. Ed. 2d 459.  The Court there held that orders under 7604(b) are appealable.  There can be no doubt but that orders under 7604(a) are likewise appealable.  We so hold.  The motion to dismiss the appeal will be denied.



1
 26 U.S.C. 3615(e) of the 1939 Code was involved.  This section is substantially the same as 7604(b) of the 1954 Code